`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 2-2-2022. Claim 11 previous canceled.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Under no extension time examiner amendment (13-02)

	Authorization for this examiner's amendment was given in a telephone interviewwith Mr. Richard Martin on February 9, 2022. The amendment or cancellation of claimsby formal examiner's amendment is permitted when passing an application to issuewhere these changes have been authorized by applicant (or his/her attorney or agent)in a telephone or personal interview.

	Applicant’s representative agreed to incorporate the limitation of claim 7 into claim 8.
	Amended as follow:
Claim 7 canceled.
                Claim 8 amended, a low-frequency loudspeaker comprising: an enclosure having a front, a back and a sidewall: 
	an audio speaker mounted in an opening in the front of the enclosure, said audio speaker having a diaphragm for producing front sound waves that are transmitted outwardly from the diaphragm and back sound waves that are transmitted into the enclosure from the diaphragm; and

	 fibrous damping material located in the enclosure to provide acoustic
viscosity which helps control infrasonic cone motion and further increases the
effective length of the waveguide, further including damping material applied to an outer face of the spiral.
Allowable Subject Matter
4.	Claims 1-6, 8-10, 12-18 allow.
	The following is an examiner‘s statement of reason for allowance: because none of the prior art references (2015/0382103) alone or in combination disclose a low-frequency loudspeaker comprising: a spiral waveguide positioned within said enclosure; wherein the spiral waveguide begins with a relatively wide area between the first end and the next winding and narrows as the winding of the waveguide progresses such that there is a relatively narrow area at the exit port, as recited in claim 1, 
	Or
	a low-frequency loudspeaker comprising a spiral waveguide positioned within said enclosure, said spiral waveguide having a first end proximal to the speaker diaphragm for receiving said back sound waves, said spiral waveguide extending outwardly therefrom in a spiral pattern to a second end that forms a low-frequency terminus exit port opening in said sidewall; and fibrous damping material located in the enclosure to provide acoustic viscosity which helps control infrasonic cone motion and further increases the effective length of the waveguide; further including damping material applied to an outer face of the spiral, as recited in claim 8.

5.	Any comments considered necessary by applicant must be submitted no later than

the issue fee. Such submissions should be dearly labeled "Comments on Statement of
Reasons for Allowance."
 					Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653